Mollison, Judge:
The merchandise the subject of this appeal for reappraisement consists of tile imported and entered at the port of Baltimore, Md. The merchandise was entered at the invoiced unit prices, less 5 per centum discount, less inland freight as invoiced, packed. It was appraised at invoiced unit prices, less 5 per centum packed. The item in dispute is, therefore, the inland freight.
When the case was called for trial, the examiner who passed the merchandise was called to the stand and testified that, since making the return of value in this case, he had received additional information from abroad to the effect that such merchandise was freely offered for sale by the manufacturer at the invoiced unit prices, less 5 per centum, less 1 cent per square foot for inland freight charges to seaport, packed. Upon calculation, the latter figure is equivalent to the inland freight, as invoiced in the case at bar, and the value so arrived at was conceded by counsel for the Government to be the value at which the instant merchandise would now be appraised.
Judgment will, therefore, issue accordingly.